Filed 4/25/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


THE PEOPLE,                               B311019

       Plaintiff and Respondent,          (Los Angeles County
                                          Super. Ct. No. TA107213)
       v.

OBED ESTRADA,

       Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County. Allen J. Webster, Jr., Judge. Affirmed.
      Rudolph J. Alejo, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Gary A.
Lieberman, Deputy Attorneys General, for Plaintiff and
Respondent.

                _________________________________
        Obed Estrada appeals from an order denying his petition
                                                     1
for resentencing under Penal Code section 1170.95. A jury
previously convicted Estrada of one count of first degree murder.
We affirmed that conviction in an unpublished opinion. (People v.
Estrada (Nov. 28, 2011, B226963) [nonpub. opn.].)
       After the passage of Senate Bill No. 1437 (2017-2018 Reg.
Sess.), Estrada filed a petition for resentencing under section
1170.95. Section 1170.95 was enacted as part of the legislative
changes effected by Senate Bill No. 1437 and became effective
January 1, 2019. (Stats. 2018, ch. 1015, § 4.) The trial court
denied Estrada’s petition, finding that Estrada was not eligible
for relief as a matter of law because the record demonstrated he
was convicted as an aider and abettor. We agree and affirm the
order denying Estrada’s petition for resentencing.
                          BACKGROUND2
       In 2010, a jury found Estrada guilty of one count of first
degree murder with a gang enhancement. (§§ 186.22, subd.
(b)(1)(C); 187, subd. (a).) The jury found not true allegations that
Estrada personally and intentionally discharged or used a



1
        Undesignated statutory references herein are to the Penal
Code.

2
      The facts regarding the underlying conviction in this
section are taken from our prior unpublished opinion. (People v.
Estrada, supra, B226963.) Because we set forth the facts
pertaining to Estrada’s underlying conviction in that opinion,
here we provide only those facts directly relevant to his section
1170.95 petition.




                                 2
firearm. The trial court sentenced Estrada to a total prison term
of 50 years to life. Estrada appealed, and we affirmed.
       In March 2019, Estrada filed a petition for resentencing
pursuant to section 1170.95, declaring he was not the actual
killer, did not act with intent to kill, and was not a major
participant in the felony or did not act with reckless indifference
to human life. The trial court appointed counsel for Estrada, and
both parties submitted briefing.
       In January 2021, the trial court held a hearing and denied
Estrada’s petition without issuing an order to show cause, after
finding that Estrada did not meet his prima facie burden under
section 1170.95. The trial court found that nothing in the record
reflected that Estrada was prosecuted under a natural and
probable consequences theory. The court also noted that the
felony murder doctrine was not relevant to Estrada’s case.
The court found that Estrada was convicted under an aiding and
abetting theory, and that Estrada acted as a “backup” or
“security” in this “classic aider and abettor case.”
       Estrada timely appealed.
                            DISCUSSION
I.     Governing Law
       On January 1, 2019, Senate Bill No. 1437 took effect
“ ‘to amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th
952, 959 (Lewis).) Senate Bill No. 1437 amended sections 188
and 189 of the Penal Code and added section 1170.95, which




                                 3
provides a procedure for individuals convicted of murder who
could not be convicted under the law as amended to retroactively
seek relief. (Lewis, supra, 11 Cal.5th at p. 957; People v. Gentile
(2020) 10 Cal.5th 830, 842–843 (Gentile).)
       Section 1170.95 created a three-part eligibility test: (1) the
defendant must have been charged with murder by means of a
charging document that allowed the prosecution to proceed under
a theory of felony murder or under the natural and probable
consequences doctrine, (2) the defendant must have been
convicted of first or second degree murder, and (3) the defendant
could no longer be convicted of first or second degree murder due
to changes to sections 188 and 189 effectuated by Senate Bill
No. 1437. (§ 1170.95, subd. (a).)
       A petition for relief under section 1170.95 must include a
declaration that the petitioner is eligible for relief based upon
meeting these three requirements, the superior court case
number and year of conviction, and a statement as to whether the
petitioner requests the appointment of counsel. (§ 1170.95,
subds. (b) (1) (A)-(C).) “Where the petition complies with [section
1170.95,] subdivision (b)’s three requirements, then the court
proceeds to subdivision (c) to assess whether the petitioner has
made ‘a prima facie showing’ for relief.” (Lewis, supra, 11 Cal.5th
at p. 960, citing § 1170.95, subd. (c).)
       If the court determines the petitioner has made a prima
facie showing of eligibility for relief, it must issue an order to
show cause. (§ 1170.95, subd. (c).) If the parties do not stipulate
that the petitioner is entitled to relief at that point, then the
court must hold a hearing and vacate the murder conviction if the
prosecution fails to prove that the petitioner is ineligible for relief
beyond a reasonable doubt. (§ 1170.95, subd. (d).)




                                  4
II.    Estrada Is Ineligible for Relief as a Matter of Law
       Estrada argues that the trial court erred because the record
establishes that he may have been convicted of first degree
murder under a natural and probable consequences theory.
We disagree. The record establishes that Estrada was convicted
of first degree murder as an aider and abettor with intent to kill,
and he is therefore ineligible for resentencing under section
1170.95. (See Gentile, supra, 10 Cal.5th at p. 848 [“Senate Bill
No. 1437 does not eliminate direct aiding and abetting liability
for murder because a direct aider and abettor to murder must
possess malice aforethought”].)
       First, as we previously held, the record establishes that the
jury instructions “ensured that the jury would only find Estrada
guilty of first degree murder, even as an aider and abettor, if it
concluded he acted willfully and with intent to kill . . . .” (People
v. Estrada, supra, B226963 at p. 17.) Accordingly, to find
Estrada guilty of first degree murder, which the jury did here, it
necessarily found that he acted with intent to kill, not merely
that murder was the natural and probable consequences of a
nonhomicide crime he committed. The natural and probable
consequences doctrine was amended by Senate Bill No. 1437
precisely because it allowed a factfinder to impute malice based
solely on participation in a nonhomicide crime, which Senate Bill
No. 1437 changed to require actual malice. (See Gentile, supra,
10 Cal.5th at p. 845 [until the enactment of Senate Bill No. 1437,
“when a person aided and abetted a nonhomicide crime that then
resulted in a murder, the natural and probable consequences
doctrine allowed him or her to be convicted of murder without
personally possessing malice aforethought”].) Because the
changes in Senate Bill No. 1437 to the natural and probable




                                 5
consequences doctrine do not apply to those who act with malice
in aiding and abetting, the trial court’s denial of Estrada’s
petition was appropriate here. (See Gentile, supra, 10 Cal.5th at
p. 848.)
       Second, the trial court never instructed the jury on
CALCRIM Nos. 402 or 403, which contain the natural and
probable consequences doctrine. Estrada concedes this fact.
Instead, he argues that because the trial court provided to the
jury a bracketed portion of CALCRIM No. 400, this bracketed
instruction, coupled with statements by the prosecution in the
closing argument, which Estrada characterizes as a “natural and
probable consequences theory of first-degree murder,” could have
led a jury to find him guilty of first degree murder on a natural
and probable consequences theory.
       The Bench Notes to CALCRIM No. 400 provide in relevant
part: “When the prosecution is relying on aiding and abetting,
give this instruction before other instructions on aiding and
abetting to introduce this theory of culpability to the jury.”
It goes on to state: “If the prosecution is also relying on the
natural and probable consequences doctrine, the court should
also instruct with the last bracketed paragraph.” (Judicial
Council of Cal., Crim. Jury Instns. (2022) Bench Notes
to CALCRIM No. 400.) This bracketed paragraph reads: “Under
some specific circumstances, if the evidence establishes aiding
and abetting of one crime, a person may also be found guilty of
other crimes that occurred during the commission of the first




                                6
              3
crime.” (Ibid.) The People do not dispute that this bracketed
paragraph was given to the jury.
      The Bench Notes to CALCRIM No. 400 further instruct
that after CALCRIM No. 400 is given, “[d]epending on which
theories are relied on by the prosecution, the court should then
instruct” the jury on either (1) “CALCRIM No. 401, Aiding and
Abetting: Intended Crimes” for “Target Crimes,” or (2) CALCRIM
Nos. 402 or 403 for “Natural & Probable Consequences Doctrine
(Non-Target Crimes),” and that the latter is appropriate when
“the prosecution’s theory is that any of the crimes charged were
committed as a natural and probable consequence of the target
crime . . . .” (Judicial Council of Cal., Crim. Jury Instns., supra,
Bench Notes to CALCRIM No. 400, emphasis omitted.)
      Here, only CALCRIM No. 401—regarding aiding and
abetting liability—was given to the jury. The record establishes,
and Estrada concedes, that the prosecution never argued the trial
court should give CALCRIM Nos. 402 or 403 because they are
required under the Bench Notes when proceeding on a natural
and probable consequences theory. (Judicial Council of Cal.,

3
      The version of CALCRIM No. 400 given here reads in full:
“A person may be guilty of a crime in two ways. One, he or she
may have directly committed the crime. I will call that person
the perpetrator. Two, he or she may have aided and abetted a
perpetrator, who directly committed the crime. [¶] A person is
guilty of a crime whether he or she committed it personally or
aided and abetted the perpetrator. [¶] [Under some specific
circumstances, if the evidence establishes aiding and abetting of
one crime, a person may also be found guilty of other crimes that
occurred during the commission of the first crime.]” (CALCRIM
No. 400.)




                                 7
Crim. Jury Instns., supra, Bench Notes to CALCRIM No. 400.)
Moreover, given our prior holding that the jury instructions,
taken as a whole, required the jury to find that Estrada acted
with intent to kill in order to find him guilty of first degree
murder, even under an aider and abettor theory, we do not find
that the bracketed language alone is sufficient to find that the
jury was instructed on a natural and probable consequences
                                                         4
theory. (See People v. Estrada, supra, B226963 at p. 17.)
      Our Supreme Court’s analysis regarding a prior version of
CALCRIM No. 400 and its interplay with CALCRIM No. 401 is
determinative here. In People v. Johnson (2016) 62 Cal.4th 600
(Johnson), the jury was instructed on an old version of
CALCRIM No. 400 providing that: “ ‘A person may be guilty of a
crime in two ways. One, he may have directly committed the
crime. I will call that person the perpetrator. Two, he may have
aided and abetted the perpetrator, who directly committed the
crime. A person is equally guilty of the crime whether he
committed it personally or aided and abetted the perpetrator who
committed it.’ ” (Johnson, supra, 62 Cal.4th at p. 638, citing
former CALCRIM No. 400 (Aug. 2009), italics added.) The court
held that where CALCRIM No. 401 is also provided, “there was
no reasonable likelihood the jurors would have understood the
‘equally guilty’ language in former CALCRIM No. 400 to allow

4
      Multiple unpublished decisions addressing section 1170.95
have held that giving the bracketed language in CALCRIM No.
400, when unaccompanied by 402 or 403, does not constitute
instructing on a natural and probable consequences theory. We
are apparently the first court to say so in a published decision.




                                8
them to base defendant’s liability for first degree murder from
the mental state of the actual shooter, rather than on defendant’s
own mental state in aiding and abetting the killing.” (Johnson,
supra, 62 Cal.4th at p. 641.) Here, where the “equally guilty”
language was no longer present in the version of CALCRIM No.
400 provided to the jury, there is even less of a possibility that
the jury could have imputed Estrada’s liability for first degree
murder from the mental state of the actual shooter. Applying
Johnson, Estrada is ineligible for resentencing as a matter of law
because the jury was instructed on CALCRIM No. 401.
      Moreover, where jury instructions regarding aiding and
abetting liability directly mentioned the natural and probable
consequences doctrine, and our Supreme Court stated that the
“instruction concerning the natural-and-probable-consequences
doctrine actually was not required,” it held the error harmless
because the prosecutor never requested instructions identifying
and describing the target offense, such as the instructions in
CALCRIM Nos. 402 and 403, and the prosecutor argued to the
jury that the defendants intended to commit all the charged
offenses, so there was no reasonable likelihood the jury
misunderstood or misapplied the law. (People v. Letner and
Tobin (2010) 50 Cal.4th 99, 183–184 (Letner and Tobin)5; see also


5
       In Letner and Tobin, the court instructed the jury: “ ‘One
who aids and abets is not only guilty of the particular crime that
to his knowledge his confederates are contemplating, but he is
also liable for the natural and probable consequences of any
criminal act that he knowingly and intentionally aided and
abetted.’ ” (Letner and Tobin, supra, 50 Cal.4th at p. 183, italics
added.)




                                 9
People v. Rivas (2013) 214 Cal.App.4th 1410, 1433–1434 [“Our
Supreme Court has observed that when the parties make ‘no
reference to the “natural and probable consequences” doctrine in
their arguments to the jury, it is highly unlikely that the jury
[will have] relied upon that rule . . .’ (People v. Prettyman (1996)
14 Cal.4th 248, 273)”].) Accordingly, while here the inclusion of
the bracketed language in CALCRIM No. 400 was erroneous, the
error was harmless because, as in Letner and Tobin, the
prosecution never requested the instructions in CALCRIM Nos.
402 and 403, and the prosecution argued that Estrada intended
to commit the charged offenses. As we previously held, “[w]e are
not persuaded by Estrada’s argument that the jury may have
disregarded CALCRIM Nos. 520 [First or Second Degree Murder
With Malice Aforethought] and 521 [First Degree Murder] as
applying only to the shooter, and not Estrada. The instructions
referred specifically to the defendant, not a principal, and
informed the jury what the People had to prove as to the
defendant. There was only one defendant in this case, Estrada.
We assume the jury followed the instructions rather than
disregarding them.” (People v. Estrada, supra, B226963 at p. 17.)
       Finally, Estrada’s claim that specific language in the
prosecution’s closing argument “was, at its essence, an
instruction on the natural and probable consequences theory of
first-degree murder” is unpersuasive. Estrada relies on language
that, on its face, instructs the jury on the intent he was required
to possess to be found guilty of the second element of aider and




                                10
                                        6
abettor liability in CALCRIM No. 401. The prosecution told the
jury:
      “Element no. 2, the defendant knew the perpetrator
intended to commit that crime. Gang members commit crimes
together. He walked up with the shooter knowing the shooter
had a gun. His own admissions and conduct tells us he knew
what was the game plan. How do we know he knew something
was going to happen at the time of the confrontation. He is
standing right next to the shooter. . . . And he participates in that
confrontation with challenging Mr. Ricardo Chavez, where are
you from. Knowing what happens after, where are you from,
violence is likely to occur.”
      Estrada argues that this “likely to occur” language shows
that the prosecution operated under a theory of natural and

6
      CALCRIM No. 401 provides:
      “To prove that the defendant is guilty of a crime based on
aiding and abetting that crime, the People must prove that:
      1. The perpetrator committed the crime;
      2. The defendant knew that the perpetrator intended to
      commit the crime;
      3. Before or during the commission of the crime, the
      defendant intended to aid and abet the perpetrator in
      committing the crime;
AND
      4. The defendant’s words or conduct did in fact aid and abet
the perpetrator’s commission of the crime.
Someone aids and abets a crime if he or she knows of the
perpetrator’s unlawful purpose and he or she specifically intends
to, and does in fact, aid, facilitate, promote, encourage, or
instigate the perpetrator’s commission of that crime.” (CALCRIM
No. 401.)




                                 11
probable consequences. But the prosecution was arguing the
second element of CALCRIM No. 401; specifically, that Estrada
knew his co-gang member intended to kill the victim once they
confronted him. This “likely to occur” language during argument
did not convey to the jury that they could convict on a natural
and probable consequences theory.
      In sum, the record shows Estrada was convicted as a direct
aider and abettor, and is thus ineligible for section 1170.95 relief.
                          DISPOSITION
      The order is affirmed.
      CERTIFIED FOR PUBLICATION




                                      HARUTUNIAN, J.*

We concur:

                   GRIMES, Acting P. J.




                   STRATTON, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 12